ICJ_113_UseOfForce_SCG_GBR_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ROYAUME-UNI)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Royaume-Uni),
mesures conservatoires, ordonnance du 2 juin 1999,
CLJ. Recueil 1999, p. 826

Official citation :

Legality of Use of Force (Yugoslavia v. United Kingdom),
Provisional Measures, Order of 2 June 1999,
LC J. Reports 1999, p. 826

 

N° de vente:
ISSN 0074-4441 Sales number 735

ISBN 92-1-070803-2

 

 

 
2 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ROYAUME-UNI)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
826

1999

2 juin
Rôle général

n° 113

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1999

2 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ

Présents:

DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ROYAUME-UND)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

M. WEERAMANTRY, vice-président, faisant fonction de pré-
sident en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Oba, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™° HIGGINS,
MM. PARRA-ARANGUREN, KOOIMANS, juges; M. KRECA,
juge ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougoslavie (ci-
après dénommée la « Yougoslavie») au Greffe de la Cour le 29 avril 1999,
par laquelle elle a introduit une instance contre le Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord (ci-après dénommé le « Royaume-
Uni») «pour violation de l'obligation de ne pas recourir à l'emploi de la

force»,

4
827 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Rend l'ordonnance suivante:

1. Considérant que, dans cette requête, la Yougoslavie définit l’objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par le Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord, en violation de son
obligation internationale de ne pas recourir à l'emploi de la force
contre un autre Etat, de l'obligation de ne pas s'immiscer dans les
affaires intérieures d’un autre Etat, de l'obligation de ne pas porter
atteinte à la souveraineté d’un autre Etat, de l'obligation de protéger
les populations civiles et les biens de caractère civil en temps de
guerre, de l'obligation de protéger l’environnement, de l'obligation
touchant à la liberté de navigation sur les cours d’eau internatio-
naux, de l’obligation concernant les droits et libertés fondamentaux
de la personne humaine, de l’obligation de ne pas utiliser des armes
interdites, de l'obligation de ne pas soumettre intentionnellement un
groupe national à des conditions d'existence devant entraîner sa des-
truction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder
la compétence de la Cour, invoque le paragraphe 2 de l’article 36 du Sta-
tut de la Cour et l’article IX de la convention pour la prévention et la
répression du crime de génocide, adoptée par l’Assemblée générale des
Nations Unies le 9 décembre 1948 (ci-après dénommée la «convention
sur le génocide»);

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu’elle soumet à la Cour sont fondées sur les faits ci-après:

«Le Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, conjointement avec les gouvernements d’autres
Etats membres de l'OTAN, a recouru à l'emploi de la force contre la
République fédérale de Yougoslavie en prenant part au bombarde-
ment de cibles dans la République fédérale de Yougoslavie. Lors des
bombardements de la République fédérale de Yougoslavie, des cibles
militaires et civiles ont été attaquées. Un grand nombre de personnes
ont été tuées, dont de très nombreux civils. Des immeubles d’habita-
tion ont subi des attaques. Un grand nombre d'habitations ont été
détruites. D'énormes dégâts ont été causés à des écoles, des hôpi-
taux, des stations de radiodiffusion et de télévision, des structures
culturelles et sanitaires, ainsi qu'à des lieux de culte. Nombre de
ponts, routes et voies de chemin de fer ont été détruits. Les attaques
contre des raffineries de pétrole et des usines chimiques ont eu de
graves effets dommageables pour l’environnement de villes et de vil-
lages de la République fédérale de Yougoslavie. L'emploi d'armes
contenant de l’uranium appauvri a de lourdes conséquences pour la
vie humaine. Les actes susmentionnés ont pour effet de soumettre
intentionnellement un groupe ethnique à des conditions devant
828

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

entraîner sa destruction physique totale ou partielie. Le Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord
prend part à l’entraînement, à l'armement, au financement, à l’équi-
pement et à l’approvisionnement de la prétendue «armée de libéra-
tion du Kosovo»;

et considérant qu’elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement britannique consti-
tuent une violation flagrante de l'obligation de ne pas recourir à
l'emploi de la force contre un autre Etat. En finançant, armant,
entraînant et équipant la prétendue «armée de libération du Kosovo»,
le Gouvernement britannique apporte un appui à des groupes terro-
ristes et au mouvement sécessionniste sur le territoire de la République
fédérale de Yougoslavie, en violation de l'obligation de ne pas s’im-
miscer dans les affaires intérieures d’un autre Etat. De surcroît, les
dispositions de la convention de Genève de 1949 et du protocole addi-
tionnel n° | de 1977 relatives à la protection des civils et des biens de
caractère civil en temps de guerre ont été violées. Il y a eu aussi viola-
tion de obligation de protéger l’environnement. La destruction de
ponts sur le Danube enfreint les dispositions de l’article 1 de la conven-
tion de 1948 relative a la liberté de navigation sur le Danube. Les dis-
positions du pacte international relatif aux droits civils et politiques et
du pacte international relatif aux droits économiques, sociaux et cultu-
rels de 1966 ont elles aussi été violées. En outre, Pobligation énoncée
dans la convention pour la prévention et la répression du crime de
génocide de ne pas soumettre intentionnellement un groupe national
a des conditions d’existence devant entrainer sa destruction physique
a été violée. De plus, les activités auxquelles le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord prend part sont contraires
au paragraphe | de l’article 53 de la Charte des Nations Unies»;

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requête:

«Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, le Royaume-Uni de Grande-Bre-
tagne et d’Irlande du Nord a agi contre la République fédérale
de Yougoslavie, en violation de son obligation de ne pas recourir
à l'emploi de la force contre un autre Etat;

— qu’en prenant part à l'entraînement, à l’armement, au finance-
ment, à l'équipement et à ’approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo», le
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a agi
contre la République fédérale de Yougoslavie, en violation de son
obligation de ne pas s’immiscer dans les affaires d’un autre Etat;
829

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

qu'en prenant part à des attaques contre des cibles civiles, le
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation d’épargner la population civile, les civils et les
biens de caractère civil;

qu'en prenant part à la destruction ou à l’endommagement de
monastères, d’édifices culturels, le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord a agi contre la République fédé-
rale de Yougoslavie, en violation de son obligation de ne pas
commettre d’actes d’hostilité dirigés contre des monuments his-
toriques, des œuvres d’art ou des lieux de cuite constituant le
patrimoine culturel ou spirituel d’un peuple;

qu'en prenant part à l’utilisation de bombes en grappe, le
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a agi
contre la République fédérale de Yougoslavie, en violation de son
obligation de ne pas utiliser des armes interdites, c’est-à-dire
des armes de nature à causer des maux superflus;

qu'en prenant part aux bombardements de raffineries de pétrole
et d’usines chimiques, le Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord a agi contre la République fédérale de You-
goslavie, en violation de son obligation de ne pas causer de dom-
mages substantiels à l’environnement ;

qu'en recourant à l’utilisation d'armes contenant de l’uranium
appauvri, le Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord a agi contre la République fédérale de Yougoslavie, en vio-
lation de son obligation de ne pas utiliser des armes interdites et
de ne pas causer de dommages de grande ampleur à la santé et à
l'environnement ;

qu’en prenant part au meurtre de civils, à la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, le Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord a agi contre la République fédérale de Yougoslavie, en vio-
lation de son obligation de respecter le droit à la vie, le droit au
travail, le droit à l'information, le droit aux soins de santé ainsi
que d’autres droits fondamentaux de la personne humaine:
qu’en prenant part à la destruction de ponts situés sur des cours
d’eau internationaux, le Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord a agi contre la République fédérale de You-
goslavie, en violation de son obligation de respecter la liberté de
navigation sur les cours d’eau internationaux;

qu'en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de l'uranium appauvri, le Royaume-Uni de Grande-Bre-
tagne et d'Irlande du Nord a agi contre la République fédérale de
Yougoslavie, en violation de son obligation de ne pas soumettre
intentionnellement un groupe national à des conditions d’exis-
tence devant entraîner sa destruction physique totale ou partielle:
830 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

— que le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord
porte la responsabilité de la violation des obligations internatio-
nales susmentionnées :

— que le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord
est tenu de mettre fin immédiatement à la violation des obliga-
tions susmentionnées à l'égard de la République fédérale de
Yougoslavie;

— que le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord
doit réparation pour les préjudices causés à la République
fédérale de Yougoslavie ainsi qu’à ses citoyens et personnes
morales»:

et considérant qu'au terme de sa requête la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci;

5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
sa requête, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour; et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»:

6. Considérant que, à l'appui de sa demande en indication de mesures
conservatoires, la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cinq
cents grièvement blessés; que la vie de trois millions d'enfants est mena-
cée; que des centaines de milliers de personnes ont été exposées à des gaz
toxiques ; qu'environ un million de personnes sont privées d’approvision-
nement en eau; qu'environ cing cent mille travailleurs ont perdu leur
emploi; que deux millions de personnes sont sans ressources et dans
l'impossibilité de se procurer le minimum vital; et que les réseaux routier
et ferroviaire ont subi d’importants dégâts; considérant que, dans sa de-
mande en indication de mesures conservatoires, la Yougoslavie énumère
par ailleurs les cibles qui auraient été visées par les attaques aériennes
et décrit en détail les dommages qui leur auraient été infligés (ponts,
gares et lignes de chemins de fer, réseau routier et moyens de transport,
aéroports, commerce et industrie, raffineries et entrepôts de matières pre-
mières liquides et de produits chimiques, agriculture, hôpitaux et centres
médicaux, écoles, édifices publics et habitations, infrastructures, télécom-
munications, monuments historiques et culturels et édifices religieux); et
considérant que la Yougoslavie en conclut ce qui suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l'intégrité physique et mentale de la population de la
République fédérale de Yougoslavie, de très importants dégâts, une
forte pollution de l'environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entraîner la destruction physique totale ou partielle de
ce groupe»:
831 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes à l'intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie» ;

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d’indiquer la mesure suivante:

«Le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord doit
cesser immédiatement de recourir à l'emploi de la force et doit s’abs-
tenir de tout acte constituant une menace de recours ou un recours à
l'emploi de la force contre la République fédérale de Yougoslavie»:

8. Considérant que la demande en indication de mesures conser-
vatoires était accompagnée d’une lettre de l'agent de la Yougoslavie,
adressée au président et aux membres de la Cour, qui était ainsi libellée:

«J'ai l'honneur d'appeler l'attention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entraîné la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d’un convoi de
réfugiés et de l'immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu’il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe | de l’article 75 de son Règlement, et compte tenu de l'extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de
bien vouloir se prononcer d'office sur les demandes présentées ou de
fixer une date pour la tenue d’une audience dans les meilleurs délais »:

9. Considérant que, le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement britannique des copies
signées de la requête et de la demande, conformément au paragraphe 4 de
l'article 38 et au paragraphe 2 de l’article 73 du Règlement de la Cour; et
qu'il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires:

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l’article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les

9
832 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

entendre en leurs observations sur la demande en indication de mesures
conservatoires ;

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires;

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kre¢a
pour siéger en qualité de juge ad hoc en l'affaire: et qu'aucune objection
à cette désignation n’a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l’article 35 du Règlement de la Cour:

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
. Ian Brownlie,

. Paul J. 1. M. de Waart,
. Eric Suy,

. Miodrag Mitié,

. Olivier Corten;

£££E£S

au nom du Royaume-Uni:

par sir Franklin Berman, agent,
le très honorable John Morris,
M. Christopher Greenwood;

14. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie:
«{L]a Cour [est priée] d'indiquer la mesure conservatoire sui-
vante:

[Le] Royaume-Uni de Grande-Bretagne et d'Irlande du Nord ...
doit[t] cesser immédiatement de recourir à l'emploi de la force et
doift] s'abstenir de tout acte constituant une menace de recours ou
un recours à l’emploi de la force contre la République fédérale de
Yougoslavie»:

au nom du Royaume-Uni:

«Le Royaume-Uni prie respectueusement la Cour de rejeter
833 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

d'emblée la demande en indication de mesures conservatoires pré-
sentée par la République fédérale de Yougoslavie»;

+ * +

15. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
connaît le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie;

16. Considérant que la Cour est fortement préoccupée par l'emploi de
la force en Yougoslavie; que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

17. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

18. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément à leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

x * +

19. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaître des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis à
ester devant elle; que la Cour a déclaré à maintes reprises «que l’un des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti à sa juridiction»
(Timor oriental (Portugal c. Australie), arrêt, C1LJ. Recueil 1995,
p. 101, par. 26): et que la Cour ne peut donc exercer sa compétence à
l'égard d'Etats parties à un différend que si ces derniers ont non seule-
ment accès à la Cour, mais ont en outre accepté sa compétence, soit d’une
manière générale, soit pour le différend particulier dont il s’agit;

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n'est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu'elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée ;

xx

21. Considérant que la Yougoslavie, dans sa requéte, prétend en pre-
mier lieu fonder la compétence de la Cour sur le paragraphe 2 de l’ar-

11
834 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

ticle 36 du Statut; que chacune des deux Parties a fait une déclaration
reconnaissant la juridiction obligatoire de la Cour en vertu de cette dis-
position; que la déclaration de la Yougoslavie a été déposée auprès du
Secrétaire général de l'Organisation des Nations Unies le 26 avril 1999,
et celle du Royaume-Uni le 1° janvier 1969:

22. Considérant que la déclaration de la Yougoslavie est ainsi conçue:

{Traduction du Greffe]

«Je déclare par la présente que le Gouvernement de la République
fédérale de Yougoslavie, conformément au paragraphe 2 de l'ar-
ticle 36 du Statut de la Cour internationale de Justice, reconnaît
comme obligatoire de plein droit et sans convention spéciale, à l'égard
de tout autre Etat acceptant la même obligation, c’est-à-dire sous
condition de réciprocité, la juridiction de la Cour pour tous les diffé-
rends, surgissant ou pouvant surgir après la signature de la présente
déclaration, qui ont trait à des situations ou à des faits postérieurs à
ladite signature, à l’exception des affaires pour lesquelles les parties ont
convenu ou conviendront d’avoir recours à une autre procédure ou à
une autre méthode de règlement pacifique. La présente déclaration
ne s’applique pas aux différends relatifs à des questions qui, en vertu
du droit international, relèvent exclusivement de la compétence de la
République fédérale de Yougoslavie, ni aux différends territoriaux.

L'obligation susmentionnée n’est acceptée que pour une période
qui durera jusqu’à notification de l'intention d’y mettre fin»;

et que la déclaration du Royaume-Uni se lit comme suit:

«J'ai l'honneur, d'ordre du principal secrétaire d’Etat de Sa
Majesté aux affaires étrangères et aux affaires du Commonwealth,
de déclarer que le Gouvernement du Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord reconnaît comme obligatoire de plein
droit et sans convention spéciale, sous condition de réciprocité, la
juridiction de la Cour internationale de Justice, conformément au para-
graphe 2 de l'article 36 du Statut de la Cour et jusqu’à ce qu'il soit
donné notification de l’abrogation de cette acceptation, en ce qui
concerne tous les différends nés après le 24 octobre 1945 qui ont trait
à des situations ou à des faits postérieurs à ladite date, autres que:

i) les différends que le Royaume-Uni

a) et l’autre ou les autres parties seraient convenus de régler
selon un autre mode de règlement pacifique, ou

b) aurait déjà soumis à l'arbitrage par voie d'entente avec un
Etat qui n'aurait pas, à l’époque de cette soumission, accepté
la juridiction obligatoire de la Cour internationale de Jus-
tice ;

ii) les différends avec le gouvernement d'un autre pays membre du
Commonwealth, qui ont trait à des situations ou à des faits anté-
rieurs au 1° janvier 1969;

12
835 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

iii) les différends à l'égard desquels toute autre partie en cause a
accepté la juridiction obligatoire de la Cour internationale de
Justice uniquement en ce qui concerne lesdits différends ou aux
fins de ceux-ci, ou lorsque l’acceptation de la juridiction obliga-
toire de la Cour au nom d’une autre partie au différend a été
déposée ou ratifiée moins de douze mois avant la date du dépôt
de la requête par laquelle la Cour est saisie du différend.

2. Le Gouvernement du Royaume-Uni se réserve également de
compléter, modifier ou retirer à tout moment, par voie de notifica-
tion adressée au Secrétaire général de l'Organisation des Nations
Unies, les réserves formulées ci-dessus ou toutes autres réserves qu'il
pourrait formuler par la suite, lesdites réserves complémentaires, les-
dites modifications ou lesdits retraits prenant effet à compter de la
date de ladite notification» ;

23. Considérant que le Royaume-Uni fait valoir que la compétence de
la Cour ne saurait être fondée sur le paragraphe 2 de l’article 36 du Statut
de la Cour en l’espèce, eu égard aux réserves que sa déclaration contient:
et qu’il rappelle en particulier qu’aux termes de l’alinéa ini) du para-
graphe | de cette déclaration, il ne reconnaît pas la compétence de la
Cour en ce qui concerne

«iii) les différends à l'égard desquels toute autre partie en cause a
accepté la juridiction obligatoire de la Cour internationale de Justice
uniquement en ce qui concerne lesdits différends ou aux fins de
ceux-ci, ou lorsque l'acceptation de la juridiction obligatoire de la
Cour au nom d’une autre partie au différend a été déposée ou rati-
fiée moins de douze mois avant la date du dépôt de la requête par
laquelle la Cour est saisie du différend. »;

considérant que le Royaume-Uni expose que la déclaration de la You-
goslavie «revient au fond à vouloir n’accepter la juridiction de la Cour
qu'aux fins d’un seul et unique différend»; et qu’il souligne que, comme
cette déclaration n’a été déposée que trois jours avant la présentation de
la requête, «il est … évident que [ladite] déclaration ne répond pas au
délai de douze mois prescrit dans le second membre de phrase de la
réserve du Royaume-Uni»; et considérant que le Royaume-Uni en conclut
que la déclaration de la Yougoslavie «ne peut pas fonder, fût-ce prima
facie, la compétence de la Cour en l'espèce»:

24. Considérant que la Yougoslavie n’a présenté aucune argumenta-
tion à cet égard;

25. Considérant que, la Yougoslavie ayant déposé sa déclaration
d'acceptation de la juridiction obligatoire de la Cour auprès du Secrétaire
général le 26 avril 1999, et ayant soumis sa requête introductive d’ins-
tance à la Cour le 29 avril 1999, il ne fait aucun doute que les conditions
d’exclusion de la juridiction de la Cour spécifiées dans le second membre
de phrase de l’alinéa iii) du premier paragraphe de la déclaration du
Royaume-Uni sont remplies en l'espèce: considérant que, comme la Cour

13
836 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

l’a rappelé dans son arrêt du 4 décembre 1998 en l'affaire de la Compé-
tence en matière de pêcheries (Espagne c. Canada),

«Il appartient à chaque Etat, lorsqu'il formule sa déclaration, de
décider des limites qu'il assigne à son acceptation de la juridiction de
la Cour: «la juridiction n’existe que dans les termes où elle a été
acceptée» (Phosphates du Maroc, arrêt, 1938, C.P.J.I. série AIB
n° 74, p. 23)» (CLS. Recueil 1998, p. 453, par. 44);

et que, comme elle l’a noté dans son arrêt du 11 juin 1998 en l’affaire de
la Frontière terrestre et maritime entre le Cameroun et le Nigéria ( Came-
roun c. Nigéria), «[d]és 1952, elle a jugé dans l'affaire de l’Anglo-lranian
Oil Co. que ... «compétence est conférée à la Cour seulement dans la
mesure où [les déclarations faites] coincident pour la lui conférer (C. LJ.
Recueil 1952, p. 103)» (C.LJ. Recueil 1998, p. 298, par. 43); et considé-
rant que les déclarations faites par les Parties conformément au para-
graphe 2 de l’article 36 du Statut ne sauraient manifestement pas consti-
tuer une base de compétence dans la présente affaire, même prima facie;

*

26. Considérant que, se référant a la résolution 777 (1992), en date du
19 septembre 1992, du Conseil de sécurité des Nations Unies, et à la réso-
lution 47/1, en date du 22 septembre 1992, de l’Assemblée générale des
Nations Unies, le Royaume-Uni soutient aussi que la Yougoslavie ne
peut pas étre considérée comme un Etat Membre des Nations Unies ni
comme un Etat partie au Statut de la Cour, de sorte qu'elle ne saurait
établir de lien juridictionnel avec des Etats parties au Statut en préten-
dant faire une déclaration au sens du paragraphe 2 de l’article 36;

27. Considérant que la Yougoslavie, se référant a la position du Secré-
tariat, telle qu’exprimée dans une lettre en date du 29 septembre 1992 du
conseiller juridique de l'Organisation des Nations Unies (doc. A/47/485),
ainsi qu’a la pratique ultérieure de celle-ci, soutient pour sa part que la
résolution 47/1 de l’Assemblée générale n’a «pas [mis] fin à l’apparte-
nance de la Yougoslavie à l'Organisation et ne [l’a pas suspendue] non
plus», ladite résolution n’6tant pas à la Yougoslavie «le droit de partici-
per aux travaux d'organes autres que ceux qui relèvent de l’Assemblée
générale»:

28. Considérant que, eu égard à la conclusion à laquelle elle est
parvenue au paragraphe 25 ci-dessus, la Cour n’a pas à examiner cette
question à l'effet de décider si elle peut ou non indiquer des mesures
conservatoires dans le cas d’espèce:

x
* *

29. Considérant que la Yougoslavie, dans sa requéte, prétend en second
lieu fonder la compétence de la Cour sur l’article IX de la convention sur
le génocide, aux termes duquel:

14
837 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article [II, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend »;

et considérant que, dans sa requête, la Yougoslavie indique que l’objet du
différend porte notamment sur «les actes commis par le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord en violation de son obligation
internationale ... de ne pas soumettre intentionnellement un groupe natio-
nal à des conditions d’existence devant entraîner sa destruction phy-
sique»; qu'en décrivant les faits sur lesquels la requête est fondée, la You-
goslavie précise: «Les actes susmentionnés ont pour effet de soumettre
intentionnellement un groupe ethnique à des conditions devant entraîner
sa destruction physique totale ou partielle»; qu’en exposant les fonde-
ments juridiques de la requête, elle soutient que «l'obligation ... de ne pas
soumettre intentionnellement un groupe national à des conditions d’exis-
tence devant entraîner sa destruction physique a été violée»; et que l’une
des demandes au fond contenues dans la requête est ainsi formulée:

«qu’en prenant part aux activités énumérées ci-dessus et en particu-
lier en causant des dommages énormes à l’environnement et en uti-
lisant de uranium appauvri, le Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord a agi contre la République fédérale de Yougo-
slavie, en violation de son obligation de ne pas soumettre intention-
nellement un groupe national à des conditions d’existence devant
entraîner sa destruction physique totale ou partielle»:

30. Considérant que la Yougoslavie soutient en outre que le bombar-
dement constant et intensif de l’ensemble de son territoire, y compris les
zones les plus peuplées, constitue «une violation grave de l’article II de la
convention sur le génocide»; qu'elle fait valoir que «la pollution du sol,
de l’air et de l’eau, la destruction de l’économie du pays, la contamination
de l’environnement par de l’uranium appauvri reviennent à soumettre la
nation yougoslave à des conditions d'existence devant entraîner sa des-
truction physique»; qu’elle affirme que c’est la nation yougoslave tout
entière, en tant que telle, qui est prise pour cible: et qu’elle souligne que
le recours à certaines armes, dont on connaît par avance les conséquences
dommageables à long terme sur la santé et l’environnement, ou la des-
truction de la plus grande partie du réseau d’alimentation en électricité
du pays, dont on peut prévoir d'avance les conséquences catastrophiques,
«témoigne{nt] implicitement de Pintention de détruire totalement ou par-
tiellement» le groupe national yougoslave en tant que tel;

31. Considérant que le Royaume-Uni conteste pour sa part que l’ar-
ticle IX de la convention sur le génocide puisse constituer une base de
compétence prima facie en l’espèce, parce qu'il s’agit d’une disposition qui
s applique, non pas à tous les différends, mais aux seuls différends relatifs

15
838 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

à «l'interprétation, l'application ou l'exécution» de ladite convention; et
que le Royaume-Uni souligne que la Yougoslavie n’a produit aucun élé-
ment de preuve relatif à des violations de la convention et n’a pas établi
l'élément intentionnel exigé par la convention;

32. Considérant qu’il n’est pas contesté que tant la Yougoslavie que le
Royaume-Uni sont parties à la convention sur le génocide, sans réserves;
et que l’article IX de la convention semble ainsi constituer une base sur
laquelle la compétence de la Cour pourrait être fondée pour autant que
l’objet du différend ait trait à «Pinterprétation, application ou l’exécu-
tion» de la convention, y compris les différends «relatifs à la responsa-
bilité d’un Etat en matière de génocide ou de l’un quelconque des autres
actes énumérés à l’article III» de ladite convention;

33. Considérant que, à l'effet d'établir, même prima facie, si un diffé-
rend au sens de l’article IX de la convention sur le génocide existe, la
Cour ne peut se borner à constater que l’une des parties soutient que la
convention s'applique alors que l’autre le nie; et que, au cas particulier,
elle doit rechercher si les violations de la convention alléguées par la You-
goslavie sont susceptibles d’entrer dans les prévisions de cet instrument et
si, par suite, le différend est de ceux dont la Cour pourrait avoir compé-
tence pour connaître ratione materiae par application de Particle 1X
(cf. Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis
d'Amérique), exception préliminaire, arrêt, C.1LJ. Recueil 1996 (11),
p. 810, par. 16);

34. Considérant que la définition du génocide figurant à l’article II de
la convention sur le génocide se lit comme suit:

«Dans la présente convention le génocide s’entend de l’un quel-
conque des actes ci-après, commis dans l'intention de détruire, en
tout ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d'existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d'enfants du groupe à un autre groupe»;

35. Considérant qu'il apparaît à la Cour, d’après cette définition, «que
la caractéristique essentielle du génocide est la destruction intentionnelle
d’un «groupe national, ethnique, racial ou religieux »» (Application de la
convention pour la prévention et la répression du crime de génocide, me-
sures conservatoires, ordonnance du 13 septembre 1993, C.LJ. Recueil
1993, p. 345, par. 42); que le recours ou la menace du recours à l’emploi
de la force contre un Etat ne sauraient en soi constituer un acte de géno-
cide au sens de l’article II de la convention sur le génocide; et que, de
l’avis de la Cour, il n'apparaît pas au présent stade de la procédure que
les bombardements qui constituent l’objet de la requête yougoslave

16
839 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

«comporte[nt] effectivement l'élément d’intentionnalité, dirigé contre
un groupe comme tel, que requiert la disposition sus-citée» (Licéité
de la menace ou de l'emploi d'armes nucléaires, avis consultatif, C.LJ.
Recueil 1996 (I), p. 240, par. 26);

36. Considérant que la Cour n’est dés lors pas en mesure de conclure,
a ce stade de la procédure, que les actes que la Yougoslavie impute au
défendeur seraient susceptibles d’entrer dans les prévisions de la conven-
tion sur le génocide; et que l’article IX de la convention, invoqué par la
Yougoslavie, ne constitue pas une base sur laquelle la compétence de la
Cour pourrait prima facie être fondée dans le cas d'espèce:

* *

37. Considérant qu'il résulte de ce qui précède que la Cour n’a pas
prima facie compétence pour connaître de la requête de la Yougoslavie;
et qu'elle ne saurait dès lors indiquer quelque mesure conservatoire que
ce soit à l'effet de protéger les droits qui y sont invoqués;

38. Considérant toutefois que les conclusions auxquelles la Cour est
parvenue en la présente procédure ne préjugent en rien la compétence de
la Cour pour connaître du fond de l’affaire sur la base de l’article IX de
la convention sur le génocide, ni aucune question relative à la recevabilité
de la requête ou au fond lui-même, et qu'elles laissent intact le droit du
Gouvernement yougoslave et du Gouvernement du Royaume-Uni de
faire valoir leurs moyens en la matière:

*
* *

39. Considérant qu'il existe une distinction fondamentale entre la ques-
tion de l'acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit;

40. Considérant que les Etats, qu’ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire,
qui leur seraient imputables; que tout différend relatif à la licéité de tels
actes doit être réglé par des moyens pacifiques dont le choix est laissé
aux parties conformément à l’article 33 de la Charte;

41. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend;

42. Considérant que, lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d'agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VIT de la
Charte;
840 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

43. Par ces motifs,
LA Cour,
1) Par douze voix contre trois,

Rejette la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999;
pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour: MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Fleischhauer, Koroma, M" Higgins,
MM. Parra-Aranguren, Kooïjmans, juges ;

CONTRE: MM. Shi, Vereshchetin, juges; M. Kreca, juge ad hoc;
2) Par quatorze voix contre une,

Réserve la suite de la procédure.

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Bedjaoui, Guillaume,
Ranjeva, Herczegh, Shi, Fleischhauer, Koroma,  Vereshchetin,
M"* Higgins, MM. Parra-Aranguren, Kooijmans, juges: M. Kreca, juge
ad hoc;

CONTRE: M. Oda, juge.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement du Royaume-Uni.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. WEERAMANTRY, vice-président, faisant fonction de président en
l'affaire, et MM. SHI, KoROMA et VERESHCHETIN, juges, joignent des
déclarations à l'ordonnance.

M. Opa, M™* HiGGins, et MM. PARRA-ARANGUREN et KOONMANS,
juges, joignent à l'ordonnance les exposés de leur opinion individuelle.

18
841 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

M. Kreca, juge ad hoc, joint à l'ordonnance l’exposé de son opinion
dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

19
